DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections Withdrawn
The objection to claim 16, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment corrects the claim text as appropriate.  

Claim Objections, NEW
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim (vide infra) to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting Rejections Withdrawn
	The provisional statutory double patenting rejection of claims 1-25, outlined in the previous Office Action, is withdrawn.  Inventor’s amendment cancels claims 24 and 25.  With respect to the remaining claims, inventor has amended the claims of the parent 

Double Patenting, NEW 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending parent Application No. 16/912,828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  
After inventor’s recent amendment to the claims of the parent reference application, that claim set is now predicated upon a single compound: 3-bromo-5-fluorothieno[3,2-b]thiophene-2-carboxylic acid.  Claim 6 of 16/912,828 is a compound claim drawn exclusively to this compound.  
The small Markush group of the instant claim set encompasses 3-bromo-5-fluorothieno[3,2-b]thiophene-2-carboxylic acid.  This compound is, in fact, the second of two diagramed compounds illustrated in instant dependent claim 4.  Thus, the subject matter of instant claims 1-4 is essentially generic to parent claim 6.  Note related case In re Steenbock, 1936, C.D. 594, 473 O.G. 495. 
The examiner notes for clarity of the record that the instant application and the parent reference application share identical priority dates.  The parent application has had a prioritized examination (Track 1) request denied.  The instant application has had a prioritized examination (Track 1) request granted.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Allowable Subject Matter
Claims 5 and 7-23 are allowed for reasons of record (2/2/2021).  The subject matter of the remaining claims would be allowable once the objection and double patenting rejection outlined above have been overcome.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        4/6/2021